11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of M.C.H., a juvenile,            * From the County Court at Law
                                                  of Midland County,
                                                  Trial Court No. 6234.

No. 11-14-00330-CV                              * July 28, 2016

                                                * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Bailey, J., and Countiss, sitting by
                                                  assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below.        Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.